DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 12/29/2021. Claims 1-20 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of 16/860,272 (US Patent 11,228,639), filed 4/28/2020. The assignee of record is AT&T Intellectual Property I, L.P. The listed inventor(s) is/are: Cameron, Amanda.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/29/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Examiner Note- CRM
Applicant Specification ¶ 0102 recites in part: "computer-readable storage medium," and variations thereof does not include waves or signals per se and/or communication media, and therefore should be construed as being directed to "non- transitory" media only.
Allowable Subject Matter
Claims 4, 6-7, 11, 13-14, 18, & 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No(s). 11,228,639. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the listed patent(s) with obvious wording variations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-10, & 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeHaan (US 20100306765 A1, published 12/2/2010; hereinafter Deh) in view of Caceres et al. (US 10404474 B1, published 9/3/2019; hereinafter Cac), 
For Claim 1, Deh teaches a method comprising: a message bus in an overlay network (Deh ¶ 0064 The cloud management system 102 can be configured to establish a messaging bus, web service, or other API between virtul machines and convert any messages or communications to the appropriate cloud management scheme and Deh ¶ 0065 cloud management system 102 can establish a messaging bus 218 between the virtual machine 208 and the virtual machine 216, through the networks 120 and 122. The cloud management system 102 can utilize the abstraction library 200 to convert messages from the KVM compatible virtual machine 216 to the Xen cloud management scheme for receipt by the virtual machine 208, and vice versa
Please see screenshot of Deh Fig. 2 below, thank you:

    PNG
    media_image1.png
    513
    737
    media_image1.png
    Greyscale

).
receiving, by the cloud orchestrator of the public cloud network, via the message bus, the container image from a private cloud network (Deh ¶ 0020, 0036, 0066 public and private networks).
Deh does not explicitly teach generating, by a cloud orchestrator of a public cloud network, a request for a container image; sending, by the cloud orchestrator of the public cloud network, the request for the container image; and creating, by the cloud orchestrator of the public cloud network, a container based upon the container image.
However, Cac teaches generating, by a cloud orchestrator of a public cloud network, a request for a container image (Cac Fig. 7 and related description, please see screen shot of Fig. 7 below:

    PNG
    media_image2.png
    819
    721
    media_image2.png
    Greyscale
);
sending, by the cloud orchestrator of the public cloud network, the request for the container image (Cac Claim 23 employing the one or more cloud computing service platform internal registries as an image content delivery network distributing enterprise updates and container images to remote locations
Please see Cac Fig. 6A screen shot below and please note 612, 614, 616- thank you

    PNG
    media_image3.png
    719
    924
    media_image3.png
    Greyscale
).
creating, by the cloud orchestrator of the public cloud network, a container based upon the container image (Cac Claim 23 employing the one or more cloud computing service platform internal registries as an image content delivery network distributing enterprise updates and container images to remote locations).
Cac and Deh are analogous art because they are both related to cloud computing.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the container techniques of Cac with the system of Deh for removing vulnerable, outdated, non-compliant or unused images from the plurality of internal computing registries container images based on feedback from internal or external security monitoring systems (Cac Col 4 Lns 46-49).
For Claim 2, Deh-Cac teaches the method of claim 1, wherein the message bus comprises a dedicated message bus interface (Cac Col 7 Lns 22-25 FIG. 3 is a schematic diagram showing an example of environment segmentation with a dedicated component promoting images between the environments for embodiments of the invention.).
For Claim 3, Deh-Cac teaches the method of claim 2, wherein the dedicated message bus interface is for the container image (Cac Col 7 Lns 22-25).
For Claim 8, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 9, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 10, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 
For Claim 15, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 16, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 17, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 

Claim(s) 5, 12, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deh-Cac as applied to claim 1 above, and further in view of Abraham et al. (US 20200304526 A1, filed 3/12/2020; hereinafter Abr).
For Claim 5, Deh-Cac teaches the method of claim 1, Deh-Cac does not explicitly teach wherein the container image is stored in a containerized application asset repository of the private cloud network.
However, Abr teaches wherein the container image is stored in a containerized application asset repository of the private cloud network (Abr ¶ 0056 Accessing the container image may include identifying the virtual machine instance in a registry that is provided by a cloud provider; identifying the container image in the virtual machine instance; and retrieving the container image from the cloud provider).
Abr and Deh-Cac are analogous art because they are both related to container images.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the container image techniques of Abr with the system of Deh-Cac so that that unpublished container images that are being constructed inside virtual machine instances may be readily identified and scanned for potential security vulnerabilities and threats (Abr ¶ 0056).
For Claim 12, the claim is substantially similar to claim 5 and therefore is rejected for the same reasoning set forth above. 
For Claim 19, the claim is substantially similar to claim 5 and therefore is rejected for the same reasoning set forth above. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 10402090 B1, Data Service Protection For Cloud Management Platforms

Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446